COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-036-CV
 
IN
THE MATTER OF B.M.                                                                      
 
                                               ----------
           FROM
THE 323RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
Of [B. M.] To Withdraw Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
 
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT,
JJ.  
 
DELIVERED:  February 15, 2007 




[1]See Tex. R. App. P. 47.4.